Citation Nr: 1204409	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran was a member of the Alabama Army National Guard from July 1955 to June 1964, including several periods of active duty and active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to acoustic trauma during active duty for training.

2.  The Veteran has tinnitus that is related to acoustic trauma during active duty for training.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of his military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2011).

2.  Tinnitus was incurred as a result of his military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it should be noted that in this decision, the Board grants service connection for bilateral hearing loss and for tinnitus.  These actions constitute a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran claims service connection for bilateral hearing loss and for tinnitus, which he asserts are due to his exposure to loud noise and resulting acoustic trauma from artillery and other weapons fire during ACDUTRA while a member of the Alabama Army National Guard.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  ACDUTRA includes full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The record shows that the Veteran was a member of that National Guard unit from July 1955 to June 1964, which included several periods of active duty and active duty for training (ACDUTRA).  Two DD Form 214, Reports of Transfer or Discharge, shows that the Veteran had active duty during two periods in June and September 1963, totaling nine days of active duty.  Service records reflect that those nine days are part of the total of 152 days of active duty or active duty training.  According to his National Guard Bureau Retirement Credits Record, between July 3, 1955 and September 12, 1963, the Veteran had 13 different periods of active duty or active duty training, ranging from 3 to 16 days per period and totaling 152 days.  

Service records further show that the Veteran was part of artillery/anti-aircraft artillery units during his membership in the National Guard.  Service records also reflect expertise in high caliber submachine guns.

Service treatment records show that when hearing was measured in July 1955, July 1958, and July 1961, all three times by whispered voice, hearing was measured to be 15/15.  

An October 2009 private treatment record shows that the Veteran reported having decreased hearing and tinnitus for many years, starting when he was in the National Guard.  He reported he had increasing difficulty in the most recent year or so with bilateral tinnitus and decreased hearing.  The diagnosis was bilateral neurosensory hearing loss partially presbycusis and partially noise induced. 

In a January 2010 statement by a provider at Premier Medical Ear, Nose, and Throat Group, that provider opined that the Veteran had bilateral sensorineural hearing loss consistent with noise exposure in the military.  On review, an associated report of audiological evaluation, containing graphic audiological findings, indicates that the pure tone thresholds in decibels meets requirements of 38 C.F.R. § 3.385 to be considered a hearing loss disability for VA purposes.

In August 2010 the Veteran was afforded a VA Compensation and Pension audiological examination.  The examiner commented that the Veteran served in an artillery battalion in the Army National Guard and had a total of only 9 days of active duty.  The Veteran reported complaints of significant difficulty hearing and constant severe "ringing" tinnitus.  

The Veteran reported that his military noise exposure included noise from artillery and weapons fire and hearing protection was not provided.  He denied having any civilian occupational or recreational noise exposure; or ear infection, surgery, cranial trauma, or family incidence of hearing impairment.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
80
75
LEFT
60
70
80
75
70

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 64 percent in the left ear.  These pure tone thresholds in decibels meet requirements of 38 C.F.R. § 3.385 to be considered a hearing loss disability for VA purposes.

The examiner diagnosed the Veteran as having pure tone thresholds at the test frequencies 500 Hz-4000 Hz currently that indicate moderately severe sloping to severe sensorineural hearing loss bilaterally; Veteran also reports constant bilateral tinnitus.  The examiner commented that tinnitus was likely a symptom associated with the hearing loss.

The examiner opined that the Veteran's current bilateral hearing loss and tinnitus were not likely caused by or a result of inservice acoustic trauma.  That opinion was based on the service treatment records containing no clinical evidence of hearing ability during service, only whispered voice tests; on the assumed length of exposure of conceded military noise of nine days (based on active duty of nine days); on the configuration of the audiogram, which the examiner commented was not strongly consistent with acoustic trauma; and on the basis that the hearing loss and tinnitus were not noticed until the 1980s.  The examiner commented that while it was within the realm of medical possibility that the hearing loss was related to his active duty, the preponderance of evidence suggested that it was not likely.

A report dated in October 2011 of private treatment by Kevin Botts, M.D., shows that the Veteran reported complaints of ear problems and was evaluated for hearing loss and ringing in the Veteran's ears.  The Veteran reported spending nine years in the Alabama National Guard with exposure to noise during two weeks of each of those years without hearing protection during firing of antiaircraft weapons and other weapons.  The Veteran reported that ringing started after one of those summer training sessions.  The Veteran reported he had no significant loud noise exposure in civilian life, as he works in the civil service and did not hunt or shoot weapons routinely.   

After examination, Dr. Botts diagnosed bilateral sensorineural hearing loss and tinnitus, and opined that that it was at least as likely as not that these disabilities were related to his noise exposure in the National Guard where he was exposed to large caliber weapons without hearing protection.  As rationale, Dr. Botts noted that the ringing started after one of the summer sessions and that hearing loss began shortly after that and had since progressed.  Dr. Botts also stated that without question, a lack of hearing protection in close proximity to large caliber weaponry would be detrimental to the Veteran's hearing. 

In November 2011 the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  In the responsive opinion provided by a medical expert physician who reviewed the Veteran's medical record history, and that physician provided an opinion as to whether there was a relationship between the Veteran's active service and his claimed bilateral hearing loss and tinnitus.  

As rationale for that opinion, the expert physician opined that the Veteran's noise exposure was of significant duration and decibel level to be a potential cause of noise induced hearing loss.  The expert physician also noted that at the time the Veteran was in service, testing consisted of "whispered voice", which is commonly known to be an insensitive and nonstandardized measure of hearing loss.  The expert physician noted in this regard also that it is not required that audiometric findings must meet the regulatory requirements to warrant service connection at the time of service.  

On these and other bases cited, the expert physician concluded with an opinion that it was at least as likely as not that (1) a hearing loss disability, and (2) tinnitus, had an onset in service or were causally related to military service, to include injury due to noise exposure experienced in that service. 

There are a number of lay statements received in December 2011 and authored by people who know the Veteran including his wife and people who knew him in the National Guard or before.  These statements attest to knowing the Veteran since service and attesting essentially to the following.  The Veteran was assigned to an air defense artillery unit, with a primary military occupational specialty of gunner on a "quad 50 machine gun."  The Veteran's duties placed him in close proximity to a number of twin 40 mm air defense weapons, that the Veteran completed extensive training periods, and during multiple continuous firing exercises, the Veteran was provided with either no hearing protection or inadequate protection.  There was no notice of hearing problems prior to the military, but there was a noticeable decrease in the Veteran's ability to hear after his discharge, which continued to decrease significantly over the years since. 

As noted above, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The record reveals that the pure tone thresholds meet the requirements to be considered to be a disability under 38 C.F.R. § 3.385 and tinnitus has been diagnosed to be present.  The Veteran and others have competently attested on a consistent basis that that he has had a problem with his hearing and ringing since in-service acoustic trauma due to loud noise exposure from artillery fire.  That exposure is consistent with the usual service duties he had in close proximity to artillery and other weapons fire during multiple periods of ACDUTRA over a number of years.  

In this regard, both private audiology-based on examination and review of the Veteran's competent report of symptoms since service-and in particular, the expert opinion offered by the VHA specialist, are persuasive and probative in support of the appeal, whereas the VA examination opinion-based in part on an incorrect premise, is not.  As such, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


